

115 HR 5837 IH: Rural Septic Tank Access Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5837IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Ms. Sewell of Alabama (for herself and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Consolidated Farm and Rural Development Act to modify provisions relating to the
			 household water well system grant program.
	
 1.Short titleThis Act may be cited as the Rural Septic Tank Access Act. 2.Household water well system grant program modificationsSection 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) is amended—
 (1)by striking the section designation and heading and inserting the following:  306E.Grants to nonprofit organizations for construction, refurbishing, and servicing of individually owned household water well systems and household decentralized wastewater systems in rural areas for individuals with low or moderate income; (2)in subsection (a), by striking 100 percent and inserting 60 percent;
 (3)in subsection (b)— (A)in paragraph (1)—
 (i)by striking loans and inserting subgrants; and (ii)by inserting or household decentralized wastewater systems after water well systems; and
 (B)by striking paragraph (2) and inserting the following:  (2)Subgrants (A)AmountsThe amount of a subgrant provided to an eligible individual using grant funds under this section shall not exceed $20,000 for each water well system or decentralized wastewater system described in paragraph (1).
 (B)Use in cases of well water contaminationIn the event of well water contamination, the Secretary shall allow the use of a subgrant provided using grant funds under this section for the installation of water treatment measures as needed beyond the point of entry, with or without the installation of new well equipment.;
 (4)in subsection (c), by striking productive use of individually-owned household water well systems and inserting effective use of individually owned household water well systems or household decentralized wastewater systems; and
 (5)in subsection (d), by striking $5,000,000 for each of fiscal years 2014 through 2018 and inserting $100,000,000 for each of fiscal years 2019 through 2023. 